Citation Nr: 1735444	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1967 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal in conjunction with a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for depression.  The Veteran filed a Notice of Disagreement of the disability rating assigned in which he stated that he lost his employment due to his service-connected disabilities.  VA issued a Statement of the Case (SOC) regarding the appeal for depression but failed to acknowledge that the Veteran had raised the issue of TDIU as part and parcel of his claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) ("The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for disability or disabilities.").   A later rating decision increased the Veteran's rating for depression but did not recognize the issue of entitlement to TDIU.  Finally, a November 2011 rating decision denied the Veteran entitlement to TDIU. In August 2012, while the claim for depression remained on appeal, the Veteran submitted a form 21-8940 alleging that he was unable to work due to his service-connected disabilities, including depression.  

The Veteran testified before the undersigned at a hearing at the RO in Waco, Texas in August 2012.  A copy of the hearing transcript is associated with the record. 

The Board issued a decision regarding the Veteran's increased rating claim for depression in March 2016.  In that decision, the Board considered the applicability of Rice v. Shinseki to the case, ultimately determining that that the record contained no indication that the Veteran was unemployable due to his service connected disabilities and further finding that he did not appeal the November 2011 rating decision denying TDIU.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In an Order issued that same month, the Court granted the JMR which vacated the portion of the March 2016 Board decision that found that the issue of TDIU was not reasonably raised by the Veteran or by the record and remanded the matter back to the Board for further consideration consistent with the terms of the JMR.  

Following the Court's order, the Veteran, through his representative, submitted additional evidence for consideration along with a waiver of Agency of Original Jurisdiction (AOJ) review.  Therefore, the matter is properly before the Board for adjudication.   
FINDING OF FACT

The Veteran's service-connected disabilities render him incapable of securing or following a substantially gainful occupation. 

CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and non-prejudicial.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 (2016).  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16 (a) (2016). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id. 

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16 (a) (2016), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

As previously discussed, the Veteran expressed in his December 2008 Notice of Disagreement that he lost his job due to service-connected disabilities.  He continued to assert that he was unable to work due to his service-connected disabilities, including in his August 2012 testimony before the undersigned.  The Board therefore finds that the issue of TDIU was reasonably raised by the record and is intertwined with the Veteran's then-pending increased rating claim for his service-connected depression.  Accordingly, the issue of entitlement to TDIU is properly before the Board for adjudication.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.  

The Veteran is service-connected for depression, intervertebral disc syndrome, bilateral lower extremity radiculopathy, total right knee replacement residuals, diabetes mellitus, tinnitus, bilateral hearing loss, and residual ankle/foot scars.  His combined disability rating from February 4, 2008 is 70 percent, to include a 50 percent rating for depression.  Therefore, he meets the schedular requirements for entitlement to TDIU pursuant to 38 C.F.R. § 4.16(a) (2016) from that date.  

The record shows that the Veteran has a high school diploma and was further trained while in the military as a masonry structural technician.  See DD Form 214.  Following service, the Veteran worked as primarily as process safety management coordinator (technician).  See VA Form 21-8940.  He stated that he was forced into retirement at his last position because of his inability to perform his job due to his service-connected disabilities.  He has not worked in this capacity since 2008.  See Veteran's March 2017 Affidavit. 

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The record reveals that the Veteran has a service-connected back disability and bilateral lower extremity radiculopathy that inhibit his ability to bend and lift heavy items.  He is also limited in the amount of time that he can stand.  Standing too long could result in severe numbness to the point of tripping and falling.  The Veteran also uses a cane and a motorized scooter for mobility and experiences some incontinence due to his back disability.  See VA Examinations.  In fact, a private physician recommended restrictions including lifting only 5-10 pounds at a time, walking half a mile, standing for only about 15 minutes, and sitting for about 30 minutes at a time.  See March 2015 Private Treatment Record.  

Additionally, the Veteran's service-connected depression has resulted in symptoms of low energy, anhedonia, decreased concentration, feelings of hopelessness, chronic sleep impairment, and disturbances of motivation, and mood.  The Veteran reported trouble getting along with co-workers and starting arguments.  See VA Examination and Private Treatment Records.  

The Veteran also submitted a private vocational expert's opinion.  The vocational expert reviewed the entire claims file.  She culled through the relevant medical records and noted all of the subsequent limitations detailed by the various physicians who examined or treated the Veteran.  She also interviewed the Veteran in person, noting the physical and mental limitations he reported.  After compiling this information, she found that the Veteran's combination of physical and mental limitations from his service-connected disabilities impact his ability to maintain substantial gainful employment.  She compared the limitations the Veteran faces with the vocational requirements of both sedentary and physical work and found that the Veteran would have difficulty with most, if not all, of the basic requirements of competitive employment.  She ultimately determined that it is more likely than not that the Veteran has been unable to secure and follow substantial gainful employment since 2008 when he stopped working due to his service-connected disabilities. See May 2017 Private Vocational Assessment. 

The Board finds that the Private Vocational Assessment is highly probative because the vocational expert considered the totality of the functional limitations of the Veteran's service-connected disabilities and compared these limitations with the standard requirements of employment in both sedentary and physical employment.   

Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected disabilities and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal.  See Geib v. Shinseki, 733 F.3d at 1354.

ORDER

Entitlement to TDIU is granted. 


____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


